Citation Nr: 1124767	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for right shoulder instability, status post surgery.

3.  Entitlement to a rating in excess of 20 percent for left shoulder instability, status post surgery.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to April 1985 and from February 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  It is significant to note that in correspondence dated in August 2003 the Veteran's service representative asserted, in essence, that the Veteran did not wish to appeal an April 2003 rating determination which had denied reopening his service connection claim for residuals of a back injury, granted an increased 30 percent rating for right shoulder instability, and continued a 20 percent rating for left shoulder instability.  Jurisdiction over the present issues on appeal was subsequently transferred to the RO in Chicago, Illinois.  In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to a TDIU to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An April 2003 rating decision denied reopening a claim for entitlement to service connection for chronic back pain with degenerative disc disease and radiation to the left lower extremity; the Veteran did not appeal.

3.  Evidence added to the record since the April 2003 rating decision does not raise a reasonable possibility of substantiating the claim for a back disability.

4.  Right shoulder instability, status post surgery, prior to June 25, 2008, was manifested by limitation of (major) arm motion at no more than midway between the side and shoulder level, including as a result of pain and dysfunction.

5.  Right shoulder instability, status post surgery, effective from June 25, 2008, is manifested by limitation of (major) arm motion at 25 degrees from the side or less during flare-ups.

6.  Left shoulder instability, status post surgery, prior to June 25, 2008, was manifested by limitation of (minor) arm motion at no more than midway between the side and shoulder level, including as a result of pain and dysfunction.

7.  Left shoulder instability, status post surgery, is manifested by limitation of (minor) arm motion at 25 degrees from the side or less during flare-ups.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and a claim for entitlement to service connection for a back disability, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a rating in excess of 30 percent prior to June 25, 2008, for right shoulder instability, status post surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

3.  The criteria for an increased 40 percent rating, effective from June 25, 2008, for right shoulder instability, status post surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

4.  The criteria for a rating in excess of 20 percent prior to June 25, 2008, for left shoulder instability, status post surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for an increased 30 percent rating, effective from June 25, 2008, for left shoulder instability, status post surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in December 2003, June 2008, November 2008, and December 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the November 2008 VA correspondence. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

In this case, the available record includes service treatment records, private treatment reports, VA treatment and examination reports, and statements and testimony in support of the claims.  The Board finds the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The Veteran provided testimony in March 2011 identifying private chiropractic care in Las Vegas, Nevada, but he stated the practitioner, of whom he was only able to recall the last name, was no longer in business.  The necessary indentifying information and authorization for VA assistance has not been provided.  He also reported he had a VA appointment scheduled in April to discuss the possibility of another left shoulder surgery; however, there is no subsequent indication that any additional left shoulder procedures have been ordered.  There is no evidence that any additional pertinent treatment records exist requiring VA assistance as to these matters and the Veteran has identified no specific records that could substantiate his claim to reopen.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Court has also held that when making a determination whether submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds based upon the evidence received in this case that there is no reasonable possibility that additional VA assistance could assist the Veteran in substantiating his claim to reopen.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

An April 2003 rating decision denied reopening a claim for entitlement to service connection for chronic back pain with degenerative disc disease and radiation to the left lower extremity.  It was noted that new evidence demonstrated he had experienced progressively worsening low back pain and that in August 2002 he underwent a left L5-S1 foraminotomy and discectomy, but did not relate the disorder to service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The evidence of record at the time of the April 2003 rating decision included service treatment records dated in May 1977 noting treatment for right back and leg pain of unknown etiology.  A diagnosis of mild, acute low back strain was provided in January 1978 after the Veteran complained of having pulled a back muscle playing racquetball.  An October 1983 report noted the Veteran complained of back and neck soreness after falling eight to ten feet down a ladder on the flight deck landing on his tailbone.  The diagnosis was muscle strain.  In a March 1988 report of medical history the Veteran noted recurrent back pain.  

A September 1992 VA examination conducted prior to the Veteran's discharge from service noted he complained of pain in the thorax and lumbar spine areas.  The examiner provided no diagnosis referring to the back, but in the recommendations section of the report noted that an important factor was chronic back and neck pain which was a result of a fall in service.  A VA general medical examination report noted the Veteran had upper back and neck pain with no objective findings upon examination.  A September 1992 orthopedic examination report revealed no demonstrable back problem other than a congenital mid lower thoracic convex scoliosis.  A November 1992 rating decision denied entitlement to service connection for a chronic back disorder.  

Private medical records dated in November 1998 noted the Veteran complained of a recent onset of lower back pain with pain radiating to the legs over the previous four to five weeks.  It was noted there was no reported injury.  Physical examination revealed some right paralumbar and right sciatic notch tenderness with restricted lumbar mobility.  X-ray examination of the lumbosacral spine did not reveal any apparent abnormalities.  An assessment of rule out herniated disk at L4-5 was provided.  VA treatment records show the Veteran underwent a left L5-S1 foraminotomy and left L5-S1 diskectomy in August 2002.  No opinion as to etiology was provided.  

The evidence added to the record since the April 2003 rating decision includes VA clinical records demonstrating treatment for back disorders without opinion as to etiology.  An August 2003 report noted the Veteran requested a medical statement for a work-related injury on August 11, 2003.  A December 2004 treatment report noted the Veteran was totally disabled because of back and shoulder pain.  Records show he complained of back and left hip pain in April 2004 after a fall in his bathroom.  A July 2007 Social Security Administration (SSA) decision granted entitlement to disability benefits including as a result of ongoing pain and functional limitations due to back pain.  

At his Board hearing in March 2011 the Veteran asserted that he had an existing back disorder as a result of a fall down a ship's ladder in service which was aggravated in 2001 when he sustained a herniated lumbar disk.  He testified that he had experienced constant pain in service and that prior to 2001 he had experienced shooting pain from the hips to the feet.  He stated he had been seen by VA doctors and private chiropractors during the period from 1992 to 2001 and, in essence, that he had provided all available records.  

Based upon a comprehensive review of the record, the Board finds the evidence added as to the claim for entitlement to service connection for a back disability since the last final determination does not raise a reasonable possibility of substantiating the claim.  There is no additional evidence relating his present back disability to active service and the Veteran's testimony and statements as to back problems he experienced in service are cumulative of the evidence previously considered.  Therefore, the claim for entitlement to service connection may not be reopened.  

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).

5200
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

5202
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm movements
30
20

  With infrequent episodes, and guarding of movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5202 (2010).

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, service treatment records show the Veteran was treated for chronic bilateral shoulder dislocations with the onset in 1987.  He underwent surgical repair of the right shoulder in 1989 and surgical repair of the left shoulder in 1991.  VA examination in September 1992 included a diagnosis of bilateral chronic shoulder dislocations.  Service connection was established in a November 1992 rating decision for right shoulder instability, status post surgery, assigned a 20 percent rating, and left shoulder instability, status post surgery, assigned a 20 percent rating.

VA examination in November 2002 revealed flexion to 120 degrees, bilaterally, right shoulder abduction to 90 degrees, and left shoulder abduction to 110 degrees.  X-ray examination revealed mild upper migrations of the humeral heads.  It was noted that an April 2002 magnetic resonance imaging (MRI) scan of the right shoulder revealed tendinopathy of the supraspinous and infraspinous tendons without a discrete full thickness rotator cuff tear.  

In correspondence dated in August 2003 the Veteran requested increased ratings for his left and right shoulder disorders.  He stated they had increased in severity and that he had lost his job due to the disabilities.

At his January 2004 VA examination the Veteran complained of shoulder pain estimated as eight on a ten point scale.  He reported he had experienced locking, instability, weakness, giving way, fatigability, and a lack of endurance in the shoulders.  He stated he took medication for his chronic pain, but denied any flare-ups of pain.  Range of motion studies revealed right flexion to 90 degrees with normal motion to 180 degrees, extension to 50 degrees with normal motion to 50 degrees, abduction to 95 degrees with normal motion to 180 degrees, and adduction to 90 degrees with normal motion to 90 degrees.  The examiner noted he was able to do ten repetitions and that, following the maneuver, flexion was to 95 degrees with normal motion to 180 degrees and extension was to 50 degree with normal motion to 50 degrees.  Internal and external rotation were to 85 degrees, bilaterally.  It was noted the Veteran complained of pain throughout the entire ranges of motion.  The examiner also noted there was evidence of painful motion, but that no instability was appreciated.  There was weakness and tenderness to palpation, right and left.  There was no evidence of abnormal movement, but guarding of motion was noted.  

Range of motion studies revealed left shoulder flexion to 95 degrees with normal motion to 180 degrees, extension to 50 degrees with normal motion to 50 degrees, abduction to 95 degrees with normal motion to 180 degrees, and adduction to 90 degrees with normal motion to 90 degrees.  No constitutional signs of inflammatory arthritis were noted.  After 20 repetitions, flexion was to 90 degrees with normal motion to 180 degrees and extension to 50 degrees with normal motion to 50 degrees.  X-ray examination revealed mild glenohumeral spurring.  An MRI of the right upper extremity revealed a partial thickness tear at the articular surface of the supraspinous tendon.  It was noted there was no acute acromioclavicular spurring.  The examiner found moderate functional impairment of both shoulders.

In testimony at a personal hearing before a Decision Review Officer at the Des Moines VARO in June 2004 the Veteran reported that he had been unable to use his right arm over the past few days.  He stated he sustained a recent injury opening a bottle.  He testified that he was unable to raise either arm above his head and that his left arm was as bad, if not worse, as his right arm.

On VA general medical examination in July 2004 it was noted the Veteran complained of pain upon forward flexion of the right shoulder at 70 degrees and to the left shoulder at 120 degrees.  After repetitive motion maximum forward flexion was to 80 degrees on the right and 120 degrees on the left.  Abduction was to 90 degrees, bilaterally.  Internal and external rotation was to 90 degrees, bilaterally.  There was a positive supraspinatus "can" test on the right.  There was no noted fatigability or incoordination of any of the examined joints after repetitive motion.  X-ray examination revealed stable postoperative changes of the left shoulder and evidence of some rotator cuff atrophy and some osteophyte formation of the glenoid process of the right shoulder.  The diagnoses included chronic bilateral shoulder pain.  

VA treatment records dated in December 2004 revealed range of active right shoulder motion including forward flexion to 70 degrees, abduction to 70 degrees, external rotation to 60 degrees, and internal rotation to the back pocket.  Left shoulder motion included forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to the back pocket.  The shoulders were stable.

On VA examination in January 2006 the Veteran complained of difficulty using his upper extremities with a pulling and tearing sensation if he tried to elevate his arms.  The examiner noted he was only able to raise his arms in front to 70 degrees and could abduct his arms only to 45 degrees.  He was unable to internally rotate the shoulders well and he had external rotation to 45 degrees to the point of pain.  The diagnoses included multiple shoulder surgeries with documented difficulties, but no recent trauma which would have worsened his shoulders.  

In correspondence dated in April 2006 the Veteran's prior attorney asserted, in essence, that the rating criteria for ankylosis of scapulohumeral articulation should be considered.  It was further asserted that under these criteria a 40 percent rating was warranted for the dominant arm and that a 30 percent rating was warranted for the non-dominant arm.  

Private treatment records dated in January 2007 noted a physical examination revealed right arm range of motion with forward flexion to 60 degrees, abduction to 50 degrees, and internal rotation just to his back pocket.  There was significant tenderness with passive range of motion.  

VA treatment records show the Veteran underwent a right shoulder rotator cuff repair in November 2007.  An April 2008 rating decision established a temporary total rating from November 15, 2007, to February 1, 2008, during the course of this appeal based upon the need for convalescence due to right shoulder surgery.  

A June 2008 private physical therapy report indicates treatment for status post right subscapularis repair and transfer of the sternal head of the pectoralis major with quite a bit of progress in range of motion.  It was noted that initially passive range of motion had improved with flexion to 150 degrees, abduction to 140 degrees, external rotation to 92 degrees, and internal rotation to 55 degrees.  The motions were pain limited, but no resistance was felt before the therapist had to stop due to high pain levels.  Active range of motion had also improved with flexion to 70 degrees and abduction to 50 degrees.  His pain had been helped by ultrasound.  It was noted that during recent weeks he had complained of increased pain and his range of motion had decreased dramatically.  Passive range of motion studies revealed flexion to 60 degrees, abduction to 98 degrees, external rotation to 35 degrees, and internal rotation to 50 degrees.  Active range of motion had also decreased with flexion to 40 degrees and abduction to 32 degrees.  He complained of shoulder popping and slipping in the socket.  It was felt that additional physical therapy would be counterproductive.

At his VA examination on June 25, 2008, the Veteran complained of pain, stiffness, and weakness in the shoulders with flare-ups of severe joint disease weekly.  He denied deformity, giving way, instability, episodes of dislocation or subluxation, locking, and effusion.  Range of motion of the right shoulder revealed forward flexion to 30 degrees times three with pain from 0 to 30 degrees, extension to 35 degrees times three with pain at the end of motion, abduction to 48 and 50 degrees times three with pain from 0 to 50 degrees, external rotation to approximately 40 degrees times three with pain at the end of motion, and internal rotation at 0 degrees of abduction which was normal, bilaterally.  It was noted the Veteran was unable to perform internal/external rotation with any abduction.  Range of motion of the left shoulder revealed forward flexion to 65 degrees (active) and approximately 76 degrees times three (passive) with pain from 30 degrees through the remainder of motion, extension to 32 and 35 degrees times three with pain at the end of motion, abduction to 72, 75, and 75 degrees with pain from approximately 45 degrees to the end of motion, and external rotation to 55 degrees times three with pain at the end of motion.  

It was further noted that there were recurrent shoulder dislocations, but no inflammatory arthritis or joint ankylosis.  The examiner noted there were healed bilateral scars with deltoid atrophy.  There was tenderness to palpation and manipulation, bilaterally, though the right side was more greatly affected.  There was weakness, right greater than left.  The examiner also noted there was a history of dislocations, but that the Veteran stated he knew how to cease activity to prevent his shoulders from popping out.  It was noted an April 2007 MRI had revealed a rupture of the subscapularis tendon at its insertion on the lesser tuberosity, post surgical changes at the myotendinous junction of the subscapularis muscle with severe atrophy, articular sided partial thickness tear of the anterior aspect of the supraspinatus tendon, and diffuse rotator cuff tendinopathy.  The diagnoses were bilateral shoulder pain and instability and status post right rotator cuff tear with repair.  

On VA examination in February 2009 the Veteran complained of progressively worsening symptoms.  He reported that he was right hand dominant and he complained of right shoulder giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation one to three times per month, repeated effusions, warmth, swelling, and tenderness as symptoms of inflammation with flare-ups of severe joint disease weekly.  He denied deformity and incoordination.  He stated he had experienced four severe and incapacitating episodes in the past 12 months which lasted an average of two days.  There were constitutional symptoms of arthritis, including weakness and weight loss, and incapacitating episodes of arthritis.  

Physical examination revealed recurrent shoulder dislocations with guarding of all movements.  Inflammatory arthritis was an active process with muscle atrophy.  There was crepitus, effusion, tenderness, pain at rest, and guarding of movement, bilaterally.  Range of motion of the right shoulder revealed objective evidence of pain on active motion with flexion to 45 degrees, abduction to 45 degrees, internal rotation to 90 degrees, and external rotation to 45 degrees.  Range of motion of the left shoulder revealed objective evidence of pain on active motion with flexion to 55 degrees, abduction to 55 degrees, internal rotation to 90 degrees, and external rotation to 15 degrees.

There was objective evidence of pain following repetitive motion with flexion to 40 degrees, abduction to 40 degrees, internal rotation to 90 degrees, and external rotation to 30 degrees.  Left shoulder flexion was to 50 degrees, abduction was to 50 degrees, internal rotation to 90 degrees, and external rotation was to 30 degrees.  The limiting factor was pain and weakness.  There was no evidence of joint ankylosis.  The diagnoses included bilateral shoulder disorders, severe myalgia and myositis rotator cuff muscles, deltoid muscle groups, and pectoralis major muscles, status post multiple surgeries, post-operative osteoarthritis, and severely limited range of motion.  It was the examiner's opinion that the Veteran's left and right shoulder arthritis was related to his in-service shoulder instability.  

On VA examination in February 2010 the Veteran complained of popping out and dislocations of the shoulders.  It was noted he had undergone surgeries for chronic instability five times on the right and four times on the left.  Right shoulder pain was described as a constant ache estimated as seven on a ten point scale with flares of maximum pain which lasted from a few hours up to three days.  Motion was significantly limited on baseline and with flares there was hardly any movement at all.  Flare-ups occurred three to four times per week.  Similar reports were provided for the left shoulder disability, but the Veteran stated the pain was worse than on the right.

Range of motion studies revealed excellent right shoulder rotation to 60 degrees with his arms at his side and internal rotation to the back pocket.  Active forward flexion was to 70 degrees.  Passively he had forward flexion to 90 degrees and abduction to 90 degrees.  There was pain at the extremes of motion.  A belly press test showed an intact subscapularis function with only 4/5 strength.  Left shoulder range of motion revealed left active forward flexion to about 60 degrees and active abduction to only 40 degrees.  Passively, forward flexion was to 90 degrees and abduction was to 80 degrees.  External rotation was to about 50 degrees and internal rotation was only to the back pocket.  It was noted the Veteran complained that his left shoulder was much more painful than the right.  The examiner found the Veteran was two years status post right shoulder pec transfer for chronic subscapularis insufficiency with good result and continued instability of the left shoulder.  The diagnosis was chronic pain and activity/range of motion limitations due to surgeries for chronic shoulder instability.  The examiner reported that the disorder had significant effects on the Veteran's usual occupation with impacts on such activities including decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength to the upper extremity, and pain.  

At his videoconference hearing before the Board in March 2011 the Veteran testified that he was unable to raise his arms above his shoulders.  He stated he had undergone eight surgeries for his shoulders and that he had an appointment in April to discuss the possibility of another surgery on his left shoulder.  

Based upon the evidence of record, the Board finds the Veteran's right (major) and left (minor) shoulder instability, status post surgery, prior to June 25, 2008, was manifested by limitation of (major) arm motion at no more than midway between the side and shoulder level, including as a result of pain and dysfunction.  While the Veteran is competent to report observable symptoms such as pain and limitation of motion, the Board finds his reports of a more severe limitation of motion prior to June 25, 2008, are not credible to establish an increased rating before that date.  In fact, in a January 2004 report the Veteran denied any flare-ups of pain.  There was no evidence of ankylosis.

The Board finds, however, that the Veteran's right and left shoulder instability, status post surgery, disabilities are presently manifested by limitation of arm motion at 25 degrees from the side or less during flare-ups.  The record shows consistent reports of severe limitation of motion during flare-ups since June 25, 2008.  The February 2010 VA examiner's findings are also consistent with the Veteran's report of symptom manifestations during flare-ups with almost no arm motion possible.  Therefore, an increased 40 percent rating, effective from June 25, 2008, is warranted for right shoulder instability, status post surgery, and an increased 30 percent rating, effective from June 25, 2008, is warranted for left shoulder instability, status post surgery.  These ratings are the maximum schedular ratings available under the applicable rating criteria and adequately reflect the Veteran's degree of disability.

ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a back disability; the appeal is denied.

Entitlement to an increased 40 percent rating, effective from June 25, 2008, but no higher, for right shoulder instability, status post surgery, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased 30 percent rating, effective from June 25, 2008, but no higher, for left shoulder instability, status post surgery, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record, in essence, reveals evidence raising the issues of entitlement to extraschedular rating consideration for the Veteran's bilateral shoulder disability.  The February 2010 VA examiner found that the Veteran was unable to work in jobs requiring physical labor and that his bilateral shoulder disabilities contributed significantly to his inability to be gainfully employed.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

In fact, the Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, as a result of the Board decision above service connection is established for right shoulder instability, status post surgery, (dominant arm) assigned a 40 percent rating, left shoulder instability, status post surgery, assigned a 30 percent rating, and residual, excision of abdominal lipoma, assigned a 0 percent rating.  However, even with consideration of the provisions of 38 C.F.R. §§ 4.25, 4.26 the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) as a result of disabilities to both upper extremities, including the bilateral factor, which are considered a single service-connected disability ratable at 60 percent or more.  This is due to the fact that the Veteran has also established service connection for residuals of excision of an abdominal lipoma which has been assigned a noncompensable evaluation.  His total combined schedular evaluation is not 70 percent.  Therefore, the schedular criteria of 38 C.F.R. § 4.16(a) have not been met, as required by the applicable legal criteria set forth above.  

However, VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010).  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the RO has not referred the case for extraschedular consideration.  Therefore, the Board finds that additional action is required as to the TDIU issue prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


